 Case 1:20-cv-00096-BMC Document 24 Filed 03/01/21 Page 1 of 2 PageID #: 243




          THE MARGOLIN & WEINREB LAW GROUP, LLP
                                           Attorneys at Law
                                       165 Eileen Way, Suite 101
                                       Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ.                                                             (516) 921-3838
CYNTHIA A. NIERER, ESQ.                                                         FAX (516) 921-3824
                                                                                  www.nyfclaw.com


                                                       March 1, 2021

Via ECF
Judge Brian M. Cogan
United States District Court—E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

Re: SD-1 LLC v. 469 BK LLC., et al., Civil Action No. 20-cv-96-MKB-SMG

Dear Judge Cogan,

         We are counsel to SD-1 LLC (“Plaintiff”) in the above-entitled case. Please accept this
letter in response to Your Honor’s Order to Show Cause entered on February 22, 2021, which
directs Plaintiff to show cause why this action should not be dismissed for various reasons.

       Plaintiff will address Your Honor’s concerns in the order they were presented.

(1) Plaintiff’s citizenship: Windward Bora LLC’s sole member is a citizen of the State of
    Florida for the purposes of diversity jurisdiction. “[A]n alien who has been accorded lawful
    permanent residence from the United States…is considered a citizen of the state in which he
    is domiciled.” 28 U.S.C. Sec. 1332(a)(2). As set forth in Plaintiff’s Complaint, Plaintiff’s
    sole member “is a citizen of the Kingdom of Morocco…is lawfully admitted for permanent
    residence in the United States and is domiciled in the State of Florida. For the purposes of
    diversity, Windward Bora LLC is a citizen of Florida.”

    Unlike in the case cited by Your Honor, Taggar v. Strauss Group Ltd., there are no alien or
    non-resident alien Defendants in this case. All of the Defendants are citizens of New York.
    In Taggar, the Court found that the Plaintiff’s “permanent resident status did not authorize
    him to be considered a citizen of [a state] for diversity purposes when the defendant was also
    an alien” (emphasis added). Furthermore, Taggar recites the amended section 1332(a)(2),
    which states that jurisdiction exists in suits between “citizens of a state and citizens or
    subjects of a foreign state, except that district courts shall not have original jurisdiction under
    this subsection of an action between citizens of a State and citizens or subjects of a foreign
    state who are lawfully admitted for permanent residence in the United States and are
    domiciled in the same state.” (Emphasis added). The Taggar Court concluded that section
 Case 1:20-cv-00096-BMC Document 24 Filed 03/01/21 Page 2 of 2 PageID #: 244




    1332(a)(2) “does not give the district court jurisdiction over a suit by a permanent resident
    alien against a non-resident alien.” (Emphasis added).

    This case does not fall under the exceptions as set forth in Taggar. As such, Plaintiff
    maintains that it is a citizen of Florida for the purposes of diversity jurisdiction in this action.

(2) Defendant 469 BK LLC’s citizenship: Plaintiff has determined that 469 BK LLC is a single-
    member limited liability company. Its sole member is a citizen of the State of New York for
    diversity purposes. Plaintiff is in the process of obtaining a sworn attestation from the sole
    member attesting to the fact that he is the only member of 469 BK LLC and a citizen of the
    State of New York. Accordingly, Plaintiff respectfully requests that it be permitted until
    March 16, 2021 to file said sworn attestation with the Court.

(3) Department of Housing Preservation and Development: “The Department of Housing
    Preservation and Development is an administrative department of the City of New York with
    its principal place of business at 100 Gold Street, New York, NY 10038. As such, it is a
    citizen of the State of New York for diversity purposes.” Due to a scrivener’s error, Plaintiff
    inadvertently neglected to allege that the Department of Housing Preservation and
    Development is a citizen of New York. Accordingly, Plaintiff respectfully requests that the
    aforementioned verbiage be nunc pro tunc added to paragraph 4 of Plaintiff’s Complaint. No
    parties will be prejudiced by this amendment.

(4) Default against Barrington Adrian: After reviewing Plaintiff’s Motion, we believe that Your
    Honor may have misinterpreted the Preliminary Statement of Plaintiff’s Memorandum of
    Law in support of its default judgment motion, which states in part that “Plaintiff has
    demonstrated that it is entitled to a default judgment in this matter, as well as damages due
    as a result of Barrington Adrian’s (the “Borrower”) default”. (Emphasis added). Plaintiff
    would like to clarify that it was referring to Barrington Adrian’s default in making payments
    pursuant to the loan as the borrower of the loan. Plaintiff was not referring to Barrington
    Adrian defaulting in answering or otherwise appearing in this action, as Barrington Adrian
    was neither named nor served in this action.

    Additionally, Plaintiff’s judgment does not seek a deficiency against Barrington Adrian, nor
    does it seek a foreclosure or monetary judgment against Barrington Adrian. It is solely
    seeking a judgment of foreclosure and sale against the named Defendants.

       Should the Court require additional information, kindly advise. We thank the Court for its
review of our submission and request that the Court look favorably thereon.

                                                       Respectfully,


                                                       /s/ Alan H. Weinreb
                                                       Alan H. Weinreb, Esq.
